Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 01/07/2022. 
Priority
This application, Pub. No. US 2019/0204335 A1, published 07/04/2019, is a National Stage of International Patent Application No. PCT/GB2017/052751, filed 09/15/2017, Pub. No. WO 2018/051125 (A1), which claims foreign priority to GB-1615753.9, files 09/15/2016. 
Status of Claims
Claims 4, 19, 29, 30, 32-45 and 47-52 are currently pending.  Claims 1-28 have been originally pending.  Claims 2, 6, 7, 11, 12, 18 and 25-28 have been canceled, and Claims 3, 8-10, 13-17, 19-22 and 24 have been amended, as set forth in Applicant’s Preliminary amendment filed 03/15/2019.  Claims 1, 3-5, 8-10, 13-17 and 19-24 have been subject to restriction/election requirement mailed 11/18/2020.  Claims 4 and 19 have been amended; Claims 1, 3, 5, 8-10, 13-17 and 20-24 have been canceled; and Claims 29-46 have been added, as set forth in Applicant’s amendment filed 06/09/2021.  Claims 4, 19, 30, 32, 33, 39, 40 and 43-45 have been amended; Claims 31 and 46 have been cancelled; and Claims 47-52 have been added, as set forth in Applicant’s amendment filed 05/12/2021.  Claim 49 is withdrawn from consideration as being drawn to non-elected species.  Claims 4, 19, 29, 30, 32-45, 47, 48 and 50-52 are examined.

Election by Original Presentation
Newly submitted Claim 49 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: not encompassing the elected species (3) ELISA as an assay for quantifying an expression level of FKBPL.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claim 49 is withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b) and MPEP § 821.03.

Manner of Making Amendments to Claims
Although in the interests of compact prosecution the amendment filed on 01/07/2022 is entered, this amendment has failed to meet the requirements of 37 CFR 1.121 or 1.4 because the correct status of the amended Claim 39 is “Currently amended” but not “Previously Presented”.  See MPEP 714.

Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The rejections of Claims 31 and 46 are moot in view of Applicant’s cancellation of the claims. 
II.	The objections to Claims 4, 19, 30, 32, 33, 38-40 and 42-46 are withdrawn in view of Applicant’s amendment of the claims.
III.	The rejection of Claims 4, 19, 29, 30 and 32-46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s amendment of the claims.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 52 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“new matter”).
This rejection is necessitated by Applicant's amendment.
Newly submitted Claim 52 is drawn to: 

    PNG
    media_image1.png
    329
    1074
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    81
    1070
    media_image2.png
    Greyscale



At page 15 of the Remarks filed 01/07/2022, Applicant argues that:  

    PNG
    media_image3.png
    134
    1066
    media_image3.png
    Greyscale



The Examiner respectfully disagrees because the term “breast cancer” is not found in the application as filed.  According to MPEP 2163.06, “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32-45 and 51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, 

This rejection is modified from the previous Office Action as necessitated by Applicant's amendment.
Claims 32-38, as recited in Claim 32, are drawn to:

    PNG
    media_image4.png
    577
    1064
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    676
    1069
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    625
    1066
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    380
    1066
    media_image7.png
    Greyscale



Claim 4 is drawn to:

    PNG
    media_image8.png
    332
    1070
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    628
    1070
    media_image9.png
    Greyscale



Claim 45 is drawn to:

    PNG
    media_image10.png
    430
    1064
    media_image10.png
    Greyscale



Claim 51 is drawn to:

    PNG
    media_image11.png
    180
    1067
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    227
    1063
    media_image12.png
    Greyscale



According to MPEP § 2106 “Patent Subject Matter Eligibility,” the inquiry for subject matter eligibility consists of three steps (Steps 1, 2A, and 2B):
Step 1: Are the claims directed to a statutory category?  Yes, the claims recite a series of steps or acts, including measuring the FKBPL levels in biological samples taken from a pregnant woman.  Thus, the claims are directed to a process, which is one of the statutory categories of invention.
Step 2A: Are the claims directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claims are directed to a law of nature or natural phenomenon and an abstract idea.  Specifically, the claims are directed to a correlation that is the consequence of natural processes, such as the relationship between a decrease in levels of FKBPL from a first time point to a second time point (Claim 32).  Also, the claims are directed to an abstract idea, because “detecting a decrease in levels of FKBPL from the first time point to the second time point” (Claim 32); which decrease “is indicative that the pregnant woman subject is at an increased risk for pre-eclampsia” (Claim 33); “comparing the levels of FKBPL from the first time point to the second time point” (Claim 38); “detecting a decrease in levels of FKBPL in the biological sample from the pregnant woman subject  …  compared with the quantified level of FKBPL of the control standard or the quantified level of FKBPL in the control sample” (Claim 39); wherein detecting the decrease in levels of FKBPL is indicative “that the Claim 40); “the control standard is a numerical value of the average FKBPL levels quantified in biological samples obtained from pregnant women who do not develop pre-eclampsia and are age and/or BMI and/or gestational weeks matched with the pregnant woman subject; or control sample is obtained from one or more pregnant women who do not develop preeclampsia and are age and/or BMI and/or gestational weeks matched with the pregnant woman subject” (Claim 42; Emphasis added); “detecting the decrease in levels of FKBPL in the biological sample from the pregnant woman subject compared with the level of FKBPL of the control standard or the level of FKBPL in the control sample to identify the pregnant woman subject is at an increased risk for pre-eclampsia” (Claim 43); “detecting the decrease in levels of FKBPL in the biological sample from the pregnant woman subject compared with the level of FKBPL of the control standard or the level of FKBPL in the control sample the pregnant woman subject is at an increased risk for pre-eclampsia” and “assessing or monitoring the pregnant woman subject for one or more clinical characteristics of pre-eclampsia” (Claim 44; Emphasis added); “detecting a decrease in FKBPL levels in the pregnant woman subject” (Claim 45); “A method of detecting FK506-binding protein like (FKBPL) in a pregnant woman subject for determining that the pregnant woman subject is at increased risk of developing pre-eclampsia” (Claim 51) are mental processes or basic critical thinking that can be performed in the human mind and is an idea itself.

Step 2B:  Do the claims as a whole amounts to significantly more than the exception?  No, because the additional limitations of Claims 32-45 and 51 are recited at a high level of generality and do not provide an inventive concept.  
Claim 51 does not limit determining FKBPL level(s) to any particular method of measuring concentration, but broadly recites the use of an anti-FKBPL antibody and/or the use of a nucleic acid probe specific for FKBPL gene, which FKBPL detecting methods, as evidenced by Robson et al., US 2012/0115830 A1, published 05/10/2012 (PTO-892 mailed 07/08/2021), for example, in paragraphs [0073]-[0081], are well-known in the art.  
Regarding Claims 32 and 39, the recited assays, as expressly stated in the specification, are well-understood, routine, or conventional: 

    PNG
    media_image13.png
    230
    1126
    media_image13.png
    Greyscale

See page 12 of the specification filed 03/15/2019.



    PNG
    media_image14.png
    275
    1158
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    84
    1105
    media_image15.png
    Greyscale

See pages 15-16 of the specification filed 03/15/2019; Emphasis added.


See MPEP § 2106.07(a), III. Evidentiary Requirements in Making a § 101 rejection: 
“A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).”  Emphasis added.


Claims 33, 38, 40 and 46, the recited additional steps are mental processes or basic critical thinking that can be performed in the human mind and is an idea itself.  With regard to Claim 37, recitation “wherein the pregnant woman subject has pre-gestational diabetes mellitus” is not considered to further limit the claimed method, because this recitation states an intended use and does not require performing any active process steps in the claimed method.  
With regard to Claims 34-36, 39, 41 and 42, Bates et al., US 20110076259 A1, published 03/31/2011 (IDS submitted 03/15/2019), teach a method for detecting a risk of a pregnant female mammal of developing pre-eclampsia comprising detecting the level of a VEGFxxxb in a plasma or blood sample from the pregnant female mammal before the end of the second trimester of the pregnancy and comparing the detected level with a reference level, wherein a level in the sample of the pregnant female mammal below the reference level is indicative of a risk of developing pre-eclampsia.  As further evidenced by Bates et al., see, for example, paragraph [0097], taking plasma samples at 12, 28, 34 and more than 36 weeks of gestation for detecting the level of a biomarker is a standard technique in the art.  
With regard to Claims 43 and 45, the recited additional step of "administering a treatment to the pregnant woman subject a treatment for pre-eclampsia" does not provide any information as to how the pregnant woman is to be treated, or what the treatment is, but instead covers any possible treatment that a doctor decides to administer to the patient.  In fact, this limitation is recited at such a high level of generality that it does not even require a doctor to take “detecting a decrease in FKBPL levels in the pregnant woman subject” into account when deciding which treatment to administer, making the Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), Claims 43 and 45 here tells the relevant audience (doctors) about the mathematical concepts and at most adds a suggestion that the doctors take those laws into account when treating their patients.  This limitation thus fails to meaningfully limit the claims because it does not require any particular application of the recited “detecting a decrease in FKBPL levels in the pregnant woman subject”, and is at best the equivalent of merely adding the words "apply it” to the judicial exception.  Accordingly, this limitation does not integrate the recited judicial exception into a practical application and the claims are therefore directed to the judicial exception.  See MPEP 2106.05(f), which provides a detailed explanation and examples of how courts have evaluated the "mere instructions to apply an exception" consideration, and the attached to the instant Office Action “Appendix 1 to the October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43 “Treating Kidney Disease," , pp. 2-9, retrieved from https://www.uspto.gov/sites/default/ files/documents/peg_oct_2019_app1.pdf on 06/30/2021 (PTO-892 mailed 07/08/2021), which specifically concerns treatment claims.
With regard to Claim 44, as evidenced by Bates et al., see, for example, paragraph [0109], the current standard for the evaluation of pre-eclampsia typically involves monitoring blood pressure and proteinuria.
Accordingly, when viewed either individually, or as an ordered combination, the elements recited in the claims in addition to the judicial exception(s) fail to ensure that the claimed methods amount to something significantly different from the judicial exception(s) itself.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4, 19, 29, 30, 47, 48 and 50 are rejected under 35 U.S.C. 103 as obvious over Robson et al., US 2012/0115830, published 05/10/2012 (PTO-892 mailed 07/08/2021).
This rejection is modified from the previous Office Action as necessitated by Applicant's amendment.
Robson et al., throughout the publication, and, for example, in the title, paragraphs [0065]-[0071] and [0079], teach assay methods for determination of changes in FKBPL expression level in the context of breast cancer treatment using ELISA:

    PNG
    media_image16.png
    168
    518
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    141
    514
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    176
    490
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    137
    492
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    268
    495
    media_image20.png
    Greyscale
 Emphasis added.


In paragraph [0028], Robson et al. teach detecting a decrease in FKBPL expression levels: 

    PNG
    media_image21.png
    336
    519
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    73
    518
    media_image22.png
    Greyscale
 Emphasis added.


In paragraph [0051], Robson et al. teach the use of control samples.  
Robson et al. do not expressly teach a sample taken from a pregnant woman.  However, one of skill the art would have considered measuring FKBPL level in the pregnant woman for testing therapy for treating breast cancer:

    PNG
    media_image23.png
    172
    1014
    media_image23.png
    Greyscale



It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have measured FKBPL level in a pregnant woman subject having a breast cancer.
One of ordinary skill in the art would have been motivated to have measured FKBPL level in a pregnant woman subject having a breast cancer, because it would be desirable to test therapy for treating breast cancer in the pregnant woman subject.  As taught by Robson et al., when the level of FKBPL is increased, this is indicative that the new therapy or therapeutic agent will increase the likelihood of disease free survival of a subject with cancer if provided with the new therapy or therapeutic agent. 
One of ordinary skill in the art would have had a reasonable expectation of success in measuring FKBPL level in a pregnant woman subject having a breast cancer, because all of the steps of the instantly claimed method are taught by Robson et al.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 4, 19, 29, 30, 47, 48 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 of U.S. Patent 9,110,063, issued 08/18/2015 (PTO-892 mailed 07/08/2021); prior publication Robson et al., US 2012/0115830, published 05/10/2012 (PTO-892 mailed 07/08/2021), discussed in the 103 rejection above.
This rejection is modified from the previous Office Action as necessitated by Applicant's amendment.
U.S. Patent 9,110,063 claims:

    PNG
    media_image24.png
    119
    488
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    166
    493
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    309
    478
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    219
    488
    media_image27.png
    Greyscale



It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have applied the method claimed by U.S. Patent 9,110,063 for measuring FKBPL level in a pregnant woman subject having a breast cancer.
One of ordinary skill in the art would have been motivated to have applied the method claimed by U.S. Patent 9,110,063 for measuring FKBPL level in a pregnant woman subject having a breast cancer, because it would be desirable to test therapy for treating breast cancer in the pregnant woman subject. 
One of ordinary skill in the art would have had a reasonable expectation of success in applying the method claimed by U.S. Patent 9,110,063 for measuring FKBPL level in 
Response to Arguments
Applicant's arguments entered on 01/07/2022 have been fully considered but they are not persuasive.  
Claim Rejections - 35 USC § 101
At pages 16-26 of the Remarks, Applicant argues that:

    PNG
    media_image28.png
    499
    1071
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    182
    1068
    media_image29.png
    Greyscale



    PNG
    media_image30.png
    350
    1068
    media_image30.png
    Greyscale

Emphasis added.

    PNG
    media_image31.png
    133
    1069
    media_image31.png
    Greyscale



    PNG
    media_image32.png
    131
    1069
    media_image32.png
    Greyscale



    PNG
    media_image33.png
    329
    1067
    media_image33.png
    Greyscale



    PNG
    media_image34.png
    276
    1072
    media_image34.png
    Greyscale



    PNG
    media_image35.png
    133
    1066
    media_image35.png
    Greyscale



    PNG
    media_image36.png
    132
    1075
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    236
    1071
    media_image37.png
    Greyscale

Emphasis added.

    PNG
    media_image38.png
    329
    1075
    media_image38.png
    Greyscale



    PNG
    media_image39.png
    333
    1074
    media_image39.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.
First, as stated in the instant specification and further admitted in Applicant’s argument, the inventive concept of the claimed invention is the use of FKBPL as a predictive biomarker for the development of pre-eclampsia, which is clearly a law of nature or natural phenomenon. 
Second, Applicant misconstrues the rejection because Robson et al., US 2012/0115830 A1, published 05/10/2012 (PTO-892 mailed 07/08/2021) was cited in connection with “Step 2B:  Do the claims as a whole amounts to significantly more than the exception?” to support the Examiner’s finding that the additional limitations of the claim, such as the use of an anti-FKBPL antibody and/or the use of a nucleic acid probe specific for FKBPL gene, are recited at a high level of generality and do not provide an inventive concept.  
Claims 32 and 39, the recited assays, as expressly stated in the specification, are well-understood, routine, or conventional: 

    PNG
    media_image13.png
    230
    1126
    media_image13.png
    Greyscale

See page 12 of the specification filed 03/15/2019.



    PNG
    media_image14.png
    275
    1158
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    84
    1105
    media_image15.png
    Greyscale

See pages 15-16 of the specification filed 03/15/2019; Emphasis added.


See MPEP § 2106.07(a), III. Evidentiary Requirements in Making a § 101 rejection: 
“A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).”  Emphasis added.


Accordingly, Applicant’s argument regarding eligibility of Claims 32-45 based on recitation of the conventional assays is not sustainable.
Claim 38 has not been cancelled.

Claim Rejections - 35 USC § 103
At page 30 of the Remarks, Applicant argues:

    PNG
    media_image40.png
    630
    1074
    media_image40.png
    Greyscale


    PNG
    media_image41.png
    484
    1073
    media_image41.png
    Greyscale

Emphasis in the original.


The Examiner respectfully disagrees for the following reasons.  
Robson et al. teach detecting a decrease in FKBPL expression levels.
Second, in paragraph [0051], Robson et al. teach the use of control samples.  
Third, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have measured FKBPL level in a pregnant woman subject having a breast cancer.  One of ordinary skill in the art would have been motivated to have measured FKBPL level in a pregnant woman subject having a breast cancer, because it would be desirable to test therapy for treating breast cancer in the pregnant woman subject.  As taught by Robson et al., when the level of FKBPL is increased, this is indicative that the new therapy or therapeutic agent will increase the likelihood of disease free survival of a subject with cancer if provided with the new therapy or therapeutic agent.  One of ordinary skill in the art would have had a reasonable expectation of success in measuring FKBPL level in a pregnant woman subject having a breast cancer, because all of the steps of the instantly claimed method are taught by Robson et al.  

Double Patenting
At pages 34-35 of the Remarks, Applicant argues that:

    PNG
    media_image42.png
    380
    1063
    media_image42.png
    Greyscale


    PNG
    media_image43.png
    382
    1071
    media_image43.png
    Greyscale

Emphasis in the original.


The Examiner respectfully disagrees for the following reasons.  
First, U.S. Patent 9,110,063 claims the use of a control sample:

    PNG
    media_image44.png
    186
    493
    media_image44.png
    Greyscale
 Emphasis added.


Second, U.S. Patent 9,110,063 claims detecting a decrease in FKBPL expression levels:

    PNG
    media_image45.png
    45
    481
    media_image45.png
    Greyscale
 Emphasis added.


Third, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have applied the method claimed by U.S. Patent 9,110,063 for measuring FKBPL level in a pregnant woman subject having a breast cancer.  One of ordinary skill in the art would have been motivated to have applied the method claimed by U.S. Patent 9,110,063 for measuring FKBPL level in a pregnant woman subject having a breast cancer, because it would be desirable to test U.S. Patent 9,110,063 for measuring FKBPL level in a pregnant woman subject having a breast cancer, because FKBPL is an established biomarker of breast cancer chemotherapy.  

Accordingly, the rejections of the claims are maintained.

Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641